ICJ_042_PortBeyrouthSRO_FRA_LBN_1960-08-31_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPAGNIE DU PORT,
DES QUAIS ET DES ENTREPÔTS
DE BEYROUTH ET DE LA
SOCIÉTÉ RADIO-ORIENT
(FRANCE c. LIBAN)

ORDONNANCE DU 31 AOÛT 1960

1960

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE COMPAGNIE
DU PORT, DES QUAIS ET DES ENTREPOTS
DE BEYROUTH AND THE
SOCIETE RADIO-ORIENT
(FRANCE v. LEBANON)

ORDER OF 31 AUGUST 1960
La présente ordonnance doit être citée comme suit:

« Affaire de la Compagnie du Port, des Quais et des Entrepôts
de Beyrouth et de la Société Radio-Orvent
(France c. Liban),
Ordonnance du 31 août 1960: C. I. J. Recueil 1960, p. 186.»

This Order should be cited as follows:

“Case concerning the Compagnie du Port, des Quais et des
Entrepots de Beyrouth and the Société Radio-Orient
(France v. Lebanon),

Order of 31 August 1960: I.C.]. Reports 1960, p. 186.”

 

N° de vente: 233
Sales number

 

 

 
1960
Le 31 août
Rôle général
n° 42

186

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1960
31 août 1960

AFFAIRE DE LA COMPAGNIE DU PORT,
DES QUAIS ET DES ENTREPÔTS
DE BEYROUTH ET DE LA
SOCIÉTÉ RADIO-ORIENT
(FRANCE c. LIBAN)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l'article 48 du Statut de la Cour et l’article 68 du Règlement
de la Cour;

Vu la requéte introductive d’instance déposée au Greffe de la
Cour le 13 février 1959 par laquelle le Gouvernement de la Répu-
blique francaise a introduit une instance devant la Cour contre le
Gouvernement de la République du Liban, alléguant que certaines
mesures prises par ce dernier étaient contraires aux engagements
pris par lui dans un accord conclu entre la France et le Liban le
24 janvier 1948;

Vu le mémoire déposé par le Gouvernement français le 18 août

1959;
Vu les exceptions préliminaires déposées par le Gouvernement
libanais le 23 décembre 1959;

Vu l’ordonnance du 6 janvier 1960 constatant que la procédure
sur le fond était suspendue en conséquence et fixant au 10 février
1960 la date d'expiration du délai dans lequel le Gouvernement
français pouvait présenter un exposé écrit contenant ses obser-
vations et conclusions sur les exceptions soulevées par le Gouverne-
ment libanais:

4
187 COMPAGNIE DU PORT DE BEYROUTH (ORD. 31 VIII 60)

Vu les observations et conclusions déposées par le Gouvernement
français dans le délai fixé;

Considérant que, dans une lettre datée du 24 mai 1960 et reçue
au Greffe le 4 juin 1960, l'agent du Gouvernement français a in-
formé le Greffier qu’à la suite de conversations entre le Gouverne-
ment de la République du Liban et l'ambassade de France à Bey-
routh des arrangements satisfaisants avaient été conclus et que le
Gouvernement de la République française considérait que les
conclusions et l’exécution des nouveaux engagements du Gouverne-
ment de la République libanaise mettaient fin aux différends dont
il avait saisi la Cour par requête du 13 février 1959;

Considérant que, par une lettre datée du 22 août 1960 et reçue au
Greffe le 23 août 1960, le chargé d’affaires ad interim du Liban à
Londres a fait connaître au Greffier qu’à la suite des conversations
entre le Gouvernement libanais et l'ambassade de France à Bey-
routh l'affaire de la Société Radio-Orient avait été réglée par un
arrangement en date du 11 mai 1960 et l’affaire de la Compagnie du
Port, des Quais et des Entrepôts de Beyrouth avait été réglée par
un arrangement du 13 avril 1960;

Considérant que, par une lettre datée du 26 août 1960 et reçue au
Greffe le 29 août 1960, le chargé d’affaires ad interim du Liban à
Tondres a transmis au Greffier le texte de la convention du 13 avril
1960 entre l'État libanais et la Compagnie du Port, des Quais et
des Entrepôts de Beyrouth et une copie, avec traduction française
certifiée conforme, de la notification officielle de la décision du
II mai 1960 du Conseil des ministres libanais relative à la Société
Radio-Orient, ces documents établissant les arrangements conclus
en ce qui concerne les litiges soumis à la Cour internationale de
Justice;

Prend acte des communications ainsi reçues des Parties en
l'affaire;

Ordonne que l'affaire soit rayée du rôle de la Cour.

Fait en français et en anglais, le texte français faisant foi, au Palais
de la Paix, La Haye, le trente et un août mil neuf cent soixante,
en trois exemplaires dont l’un restera déposé aux archives de la
Cour et dont les autres seront transmis respectivement au Gouverne-
ment de la République française et au Gouvernement de la Répu-
blique du Liban.

Le Président,

(Signé) Helge KLAESTAD.

Le Greffier en exercice, :
(Signé) L. M. MITCHELL.
